                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

TROY M. HURD,                            )
                                         )                 4:16CV3029
                    Plaintiff,           )
                                         )
             v.                          )                   ORDER
                                         )
THE CITY OF LINCOLN, et al.,             )
                                         )
                    Defendants.          )
                                         )

      After review of Defendant’s Motion in Limine to Exclude the Trial Testimony
of Mayor Chris Beutler (Filing No. 149) and the parties’ briefs and supporting
materials (Filing Nos. 150, 163, 164, 165, 166-1), and after consideration of counsels’
arguments presented at today’s telephonic hearing (Filing No. 168),

      IT IS ORDERED:

      1.    Defendant’s Motion in Limine to Exclude the Trial Testimony of Mayor
Chris Beutler (Filing No. 149) is granted in part and denied in part as follows:

       2.    Within 60 days from the date of this order, counsel may conduct a
videotaped trial deposition of Mayor Chris Beutler, subject to the following
limitations:

      a.     The videotaped trial deposition shall be taken at a time and place
             convenient to Mayor Beutler.

      b.     Plaintiff’s counsel is limited to 60 minutes of direct examination,
             followed by 50 minutes of cross-examination by Defendant’s counsel,
            and concluding with 10 minutes of redirect examination by Plaintiff’s
            counsel.

      c.    The videotaped trial deposition is subject to a protective order that
            precludes release of the video to anyone besides the parties and their
            counsel and for presentation at trial in this matter.

      d.    Counsel’s questions to Mayor Beutler shall be limited to matters within
            his personal knowledge and must be asked in good faith and based in
            fact.

      3.    Plaintiff’s Motion for Leave to File Sur-Reply Brief in Opposition to
Defendant’s Motion in Limine (Filing No. 166) is granted, and the court has
considered such brief.

      DATED this 24th day of October, 2018.

                                     BY THE COURT:

                                     s/ Richard G. Kopf
                                     Senior United States District Judge




                                        2
